Citation Nr: 0424113	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  93-00 276	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of transurethral resection of the prostate (TURP), 
including loss of use of a creative organ.  


(The issues of entitlement to an evaluation in excess of 30 
percent from January 29, 1991, to January 24, 1999, and an 
evaluation in excess of 60 percent from January 24, 1999, for 
peptic ulcer disease with chronic gastrointestinal disorder, 
will be the subject of a separate decision by the Board of 
Veterans' Appeals (Board).)


REPRESENTATION

Appellant represented by:	Fred J. Fleming, Attorney at 
Law


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel


REMAND

The veteran served on active duty from September 1968 to 
May 1970.

This matter comes before the Board on appeal from a March 
1998 rating decision which denied the veteran's claim of 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of TURP, including loss of use of a creative organ.  

Review of the claims file does not reflect that the veteran 
has been advised-relative to his claim for entitlement to 
compensation under 38 U.S.C.A. § 1151 for residuals of TURP 
- in accordance with the notice provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  On November 9, 2000, 
the President signed into law the VCAA, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)).  This law and its 
implementing regulations require that certain notifications 
be made with respect to a claim for VA benefits.  38 C.F.R. 
§ 3.159 (2003).  

The implementing regulations are applicable to all claims 
filed on or after the date of enactment of the VCAA - 
November 9, 2000 - or filed before the date of enactment and 
not yet final as of that date.  VAOPGCPREC 7-2003.  The 
regulations include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which information 
or evidence, if any, the claimant is expected to obtain and 
submit, and which evidence will be retrieved by VA.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Decisions by the United States Court of Appeals for Veterans 
Claims (Court) have mandated that VA ensure strict compliance 
with the provisions of the VCAA.  See, e.g., Quartuccio, 16 
Vet. App. at 183.  It cannot be said, in this case, that VA 
has satisfied its duty to notify the veteran of what is 
needed to substantiate the claim for entitlement to 
compensation under 38 U.S.C.A. § 1151 for residuals of TURP, 
particularly the information or evidence required of the 
veteran and the evidence that VA will obtain.  38 U.S.C.A. 
§ 5103(a) (West 2002).  In this regard, a remand is required 
to provide notice in accordance with the VCAA.  

VA regulations require that a supplemental statement of the 
case (SSOC) be furnished to the appellant if, after the last 
statement of the case (SOC) or SSOC was issued, additional 
pertinent evidence is received.  38 C.F.R. § 19.31 (2003).  
In the present case, the record shows that additional 
evidence relative to his claim for entitlement to 
compensation under 38 U.S.C.A. § 1151 for residuals of TURP, 
including loss of use of a creative organ, has been 
associated with his claims file since the SOC was issued in 
November 1999.  The additional evidence contains medical 
evidence pertaining to the veteran's claim in the form of an 
August 2003 VA examination report and, therefore, is 
"pertinent" to the claim on appeal.  (This evidence was 
obtained pursuant to then-extant procedures that allowed for 
the Board to develop the record without remand to the RO.  
38 C.F.R. § 19.9(a)(2) (2003).  These procedures are no 
longer followed because they violated the claimant's right to 
have the RO act as the first adjudicator of newly received 
evidence.  Disabled American Veterans v. Principi, 327 F.3d 
1339 (Fed. Cir. 2003).)  A remand of the case is therefore 
required to comply with 38 C.F.R. § 19.31 (2003) (appellant 
has the right to have that additional evidence reviewed by 
the RO in the first instance unless he waives such 
consideration in writing).  

This issue is accordingly REMANDED to the RO for the 
following action:

1.  The RO must review the claims 
file and ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002) are 
fully complied with and satisfied to 
the extent required by law.  See 
Quartuccio, supra.  The veteran 
should be specifically told of what 
is yet required of him to 
substantiate his claim for 
entitlement to compensation under 
38 U.S.C.A. § 1151 for residuals of 
TURP, including loss of use of a 
creative organ, and of the 
information or evidence that VA will 
yet obtain with respect to his 
claim, if any.  38 C.F.R. § 3.159 
(2003).  He should be specifically 
informed that he should submit any 
evidence in his possession that 
pertains to the claim on appeal.  
Id.

2.  Thereafter, the RO should re-
adjudicate the claim.  If the 
benefit sought is denied, a SSOC 
should be issued.  The SSOC should 
contain, among other things, a 
summary of the evidence received 
since the SOC was issued in November 
1999.  38 C.F.R. § 19.31 (2003).  
The veteran and his attorney 
representative should be afforded an 
opportunity to respond.  

After the expiration of the period allowed for response, the 
case should be returned to the Board.  The appellant need 
take no action at this point, but he has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The RO should act on this case in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003), (to be 
codified at 38 U.S.C. §§ 5109B, 7112).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

